United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1479
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Roger R. Clayton

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: January 11, 2016
                                Filed: July 6, 2016
                                 ____________

Before WOLLMAN, MELLOY, and COLLOTON, Circuit Judges.
                         ____________

WOLLMAN, Circuit Judge.

      Roger R. Clayton appeals the sentence imposed by the district court1 after he
pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and 18
U.S.C. § 2; to brandishing a firearm in furtherance of a bank robbery, in violation of

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
18 U.S.C. §§ 924(c)(1) and 2; and to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). We affirm.

                                         I.

       On October 8, 2013, Clayton and two accomplices, Candice Wright and Joshua
Thompson, traveled from Indiana to the home of another accomplice, Alisha Porter,
in Oran, Missouri. The following day, Clayton, Thompson, and Wright drove
Porter’s car to Morley, Missouri, to reconnoiter the First Commercial Bank and its
surrounding area. Afterward, the group returned to Porter’s home, where the four
agreed on a plan to rob the First Commercial Bank. On October 10, 2013, the group
drove back to the bank in two cars. Clayton and Thompson approached the rear
entrance of the bank as it was about to open while Porter, the getaway driver, and
Wright, the lookout, waited in their designated locations nearby. A bank employee
was unlocking the rear door when Clayton ran up to her, pointed a handgun at her
head, threatened to shoot her if she did not cooperate, and ordered her to open the
door and turn off the alarm. Once inside the bank, Clayton continued to threaten the
employee and point the gun at her head, while Thompson took $140,014 from the
vault and the employee’s teller drawer. Before leaving the bank, Clayton and
Thompson bound the employee’s hands behind her back and left her sitting on the
floor.

      Following his arrest in Ohio on October 16, 2013, Clayton was charged in a
four-count indictment, which included the three counts set forth above and one count
of conspiracy to commit bank robbery in violation of 18 U.S.C. §§ 2113(a) and 371.
Clayton entered into a plea agreement under which the government agreed to dismiss
the conspiracy charge.

     Clayton’s presentence investigation report (PSR) initially calculated a
combined advisory sentencing range of 168 to 210 months’ imprisonment for the

                                        -2-
armed-bank-robbery and felon-in-possession-of-a-firearm offenses. But because the
fifteen-year statutory minimum sentence for the felon-in-possession-of-a-firearm
charge under 18 U.S.C. § 924(e) was greater than 168 months, the advisory
sentencing range became 180 to 210 months’ imprisonment. The PSR next
incorporated Clayton’s offense of brandishing a firearm in furtherance of a bank
robbery, which carried a statutory minimum sentence of seven years’ imprisonment,
to be served consecutively to his other sentences. The seven-year term was added to
the sentencing range, resulting in an effective advisory sentencing range of 264 to
294 months’ imprisonment.

      The PSR revealed that Clayton’s first conviction was at age twelve for armed
disorderly conduct and that he had accumulated four juvenile convictions for violent
or weapons-related crimes. As an adult, he had been convicted of, among other
offenses, burglary, auto theft, attempted armed robbery, resisting a peace officer, and
intimidation with a dangerous weapon.

      The PSR recounted Clayton’s traumatic childhood, in which, among other
deprivations, he received little support or supervision from his family and was
subjected to both physical and emotional abuse, which included witnessing as a ten-
year-old his mother being repeatedly physically abused by her boyfriend. Clayton
had been diagnosed with Attention Deficit Hyperactivity Disorder (ADHD),
Intermittent Explosive Disorder, Mild Mental Retardation, Post Traumatic Stress
Disorder, and Environmental Disorder. He left school because of lack of interest after
completing the ninth grade.

       Clayton raised no objections to the PSR’s sentencing calculations, but
requested the statutory minimum sentence of 264 months’ imprisonment, pointing to
his traumatic childhood and arguing that the minimum sentence would keep him in
prison until he was nearly sixty years old and thus would be sufficient to accomplish
the goals of sentencing.

                                         -3-
       The district court sentenced Clayton to a term of 279 months’ imprisonment,
the middle of the Guidelines range. In doing so, the district court noted that this
sentence was shorter than the high end of the Guidelines range that it had initially
intended to impose, saying, “I’m willing to give you a little bit of relief, but it’s solely
because of your upbringing. . . . [T]he presentence is very revealing that, you know,
you didn’t have much of a chance.” The district court noted that the factors weighing
in favor of a longer sentence included Clayton’s criminal history and the “aggravating
circumstances of the offense,” but that it “cut it back to the middle of the guidelines
[because of your] difficult upbringing.”

                                            II.

       Clayton argues that the district court procedurally erred and that the sentence
imposed was substantively unreasonable. We review the reasonableness of the
sentence by first ensuring “that the district court committed no significant procedural
error.” Gall v. United States, 552 U.S. 38, 51 (2007). We then “consider the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard.” Id. Because Clayton did not object at sentencing, we review his
procedural-error arguments only for plain error. See United States v. Hill, 552 F.3d
686, 690 (8th Cir. 2009) (standard of review).

                                   A. Procedural Error

      Clayton argues that the district court’s brief reference to Clayton’s difficult
childhood was insufficient to demonstrate that it had considered the “history and
characteristics of the defendant” as required by § 3553(a)(1). Procedural error can
include “failing to consider the § 3553(a) factors, . . . or failing to adequately explain
the chosen sentence.” Gall, 552 U.S. at 51. A district court need not “categorically
rehearse” each of the § 3553(a) factors, however, “as long as it is clear that they were
considered.” United States v. Richart, 662 F.3d 1037, 1049 (8th Cir. 2011) (quoting

                                            -4-
United States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006)). It is sufficient that the
record contain “evidence that the district court was aware of the relevant factors,” and
“[i]f a district court references some of the considerations contained in § 3553(a), we
are ordinarily satisfied that the district court was aware of the entire contents of the
relevant statute.” Id. (quoting United States v. Perkins, 526 F.3d 1107, 1110-11 (8th
Cir. 2008)). We look to “the entire sentencing record, not merely the district court’s
statements at the hearing.” United States v. Robinson, 516 F.3d 716, 718 (8th Cir.
2008).

       From its statements recounted above, we are satisfied that the district court
considered all of the relevant § 3553(a) factors. Although the court’s discussion of
the § 3553(a) factors was brief, the record shows that it was aware of the relevant
factors and that it considered them in imposing sentence.

       Clayton argues that the district court did not adequately explain the sentence
it imposed because it did not discuss why it rejected Clayton’s argument in favor of
a sentence at the bottom of the Guidelines range. But we conclude that the district
court’s earlier-recounted statements about why it was imposing less than the high-end
sentence that it had intended to impose adequately explained why it believed that a
low-end sentence would be inadequate in light of Clayton’s criminal history and his
behavior during the bank robbery. Accordingly, we hold that the district court did not
commit procedural error, plain or otherwise, in sentencing Clayton.

                           B. Substantive Reasonableness

      We review the substantive reasonableness of a sentence for abuse of discretion,
considering the totality of the circumstances. Gall, 552 U.S. at 51. “A district court
abuses its discretion when it fails to consider a relevant factor, gives significant
weight to an irrelevant or improper factor, or considers only appropriate factors but
nevertheless commits a clear error of judgment by arriving at a sentence that lies

                                          -5-
outside the limited range of choice dictated by the facts of the case.” United States
v. San-Miguel, 634 F.3d 471, 475 (8th Cir. 2011) (quoting United States v. Jones, 509
F.3d 911, 913 (8th Cir. 2007)).

       Clayton argues that his sentence is substantively unreasonable because the
district court placed undue weight on Clayton’s criminal history and insufficient
weight on his childhood abuse, history of mental illness, and cognitive impairments.
“The district court has wide latitude to weigh the § 3553(a) factors in each case and
assign some factors greater weight than others in determining an appropriate
sentence.” Id. at 476 (quoting United States v. Bridges, 569 F.3d 374, 379 (8th Cir.
2009)). For all of the reasons earlier set forth, we conclude that the court did not
commit a clear error of judgment by placing greater weight on some relevant factors
and less weight on others than Clayton would have preferred.

       Clayton argues that by imposing a sentence fifteen months longer than the
statutory minimum, the district court failed to consider two relevant factors: (1)
whether the sentence was “sufficient, but not greater than necessary, to comply with
the purposes set forth in [18 U.S.C. § 3553(a)(2)],” and (2) whether the sentence
would cause “unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(2), (6). In light
of Clayton’s conduct during the bank robbery and his criminal history, the district
court’s decision to sentence Clayton to fifteen months longer than the statutory
minimum does not represent a clear error of judgment. Finally, the cases cited by
Clayton to support his sentencing-disparities argument involved defendants whose
conduct and criminal histories are distinguishable from Clayton’s.

      The sentence is affirmed.
                      ______________________________




                                         -6-